DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 10/10/2019.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to structures/structural elements of an apparatus comprising: a semiconductor wafer having formed within it a plurality of piston tops of equal area, each of the piston tops comprising a thin flat region from which a majority of the thickness of the original semiconductor wafer has been removed, wherein a first one of the piston tops has a lower thickness than a second one of the piston tops, and the second piston top has at least one hole in it, the volume of the hole corresponding to the difference in thickness between the first and second piston tops, such that the masses of the first and second piston tops differ by less than the variation in thickness between them;
II.	Claims 11-20, drawn to a method of forming a plurality of piston tops in a semiconductor wafer having a layer of compliant material on a first surface, the method comprising: removing material from a second surface of semiconductor wafer opposite the first surface, to form within the wafer a plurality of flat piston tops of equal area suspended by the compliant material within a remaining portion of the semiconductor wafer, each of the piston tops comprising a thin flat region from which a majority of the thickness of the original semiconductor wafer has been removed, a first one of the piston tops having a lower thickness than a second 
III.	Claims 21-22, drawn to a method of forming a plurality of diaphragm and suspension assemblies, the method comprising: depositing a layer of compliant material on a first surface of a solid substrate; and removing material from a second surface of the solid substrate, the removal leaving a plurality of blocks of substrate material suspended within other portions of the substrate material by the compliant material, the blocks providing the diaphragms, wherein removing the material comprises forming holes in the blocks, the total volume of the holes in the blocks varying between blocks according to the position of the blocks on the wafer; and 
IV.	Claim 23, drawn to structures/structural elements of an apparatus comprising: a semiconductor wafer having formed within it a plurality of piston tops of equal area, each of the piston tops comprising a thin flat region from which a majority of the thickness of the original semiconductor wafer has been removed, wherein the thickness of the piston tops varies with the position of each different piston top on the wafer, and for at least a subset of the piston tops, the mass of each of the piston tops in the subset is uniform within a greater tolerance than the amount of thickness variation between the thinnest and thickest piston tops in the subset.
Inventions Group II-III and Groups I and IV are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as 
Because these inventions are distinct for the reasons giving above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group II-III is not required for Groups I, or IV. Restriction for examination purposes as indicated is proper.
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-10, drawn to structures/structural elements of an apparatus comprising: a semiconductor wafer having formed within it a plurality of piston tops of equal area, each of the piston tops comprising a thin flat region from which a majority of the thickness of the original semiconductor wafer has been removed, wherein a first one of the piston tops has a lower thickness than a second one of the piston tops, and the second piston top has at least one hole in it, the volume of the hole corresponding to the difference in thickness between the first and second piston tops, such that the masses of the first and second piston tops differ by less than the variation in thickness between them;
IV.	Claim 23, drawn to structures/structural elements of an apparatus comprising: a semiconductor wafer having formed within it a plurality of piston tops of equal area, each of the piston tops comprising a thin flat region from which a majority of the thickness of the original semiconductor wafer has been removed, wherein the thickness of the piston tops varies with the position of each different piston top on the wafer, and for at least a subset of the piston tops, the mass of each of the piston tops in the subset is uniform within a greater tolerance than the amount of thickness variation between the thinnest and thickest piston tops in the subset.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651